 


109 HR 1171 IH: To amend the Internal Revenue Code of 1986 to clarify the small issuer exception from the tax-exempt bond arbitrage rebate requirement.
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1171 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Lewis of Kentucky introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to clarify the small issuer exception from the tax-exempt bond arbitrage rebate requirement. 
 
 
1.Clarification of small issuer exception from tax-exempt bond arbitrage rebate requirement 
(a)In generalSubclause (III) of section 148(f)(4)(D)(i) of the Internal Revenue Code of 1986 (relating to exception for governmental units issuing $5,000,000 or less of bonds) is amended by striking (or and inserting a comma and by striking issuer) and inserting issuer, or of 1 or more governmental units each of which meets the requirement of subclause (IV) and is located in the same State as the issuer. 
(b)Effective dateThe amendment made by this section shall apply to obligations issued after the date of the enactment of this Act. 
 
